Citation Nr: 1700420	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul Minnesota (RO) (hereinafter Agency of Original Jurisdiction (AOJ)).

The AOJ issued supplemental statements of the case (SSOCs) in March and April 2012.  The March 2012 SSOC noted that additional evidence had been accepted in lieu of VA Form 9, in order to perfect the appeal.  After several unsuccessful attempts to contact the Veteran, the Veteran's representative at the time indicated that the case should be certified to the Board without a hearing.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD, and his depressive disorder was not caused by or related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125, 4.127 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the AOJ mailed the Veteran a letter in July 2010, informing him of the type and nature of evidence needed to substantiate his claim.  The AOJ also notified the Veteran of all subsequent reajudications.  Accordingly, based upon these attempts to notify the Veteran, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  VA medical records, service treatment records, private medical records, and lay statements of the Veteran have been reviewed and associated with the record.  

In addition, VA has afforded the Veteran a medical examination relating to his claim, which was conducted in September 2010.  The September 2010 exam is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical, military, and occupational history, reviewed relevant clinic records, and provided a reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

The Veteran has requested another Compensation and Pension examination based upon his perception that the September 2010 VA examiner restricted the analysis to the time frame from 2000 to the present, and did not take into account events which started a few years after his military discharge.  The Board's review of the record reflects that the VA examiner interviewed the Veteran concerning his pre-service, service and post-service history and accurately considered all his reported psychiatric symptoms.  Additionally, the Veteran submitted his own psychiatric examiner opinion, dated October 2011, wherein he reported the onset of depression 4 to 5 years after service discharge.  The private examiner found that the Veteran did not meet the criteria for a PTSD diagnosis and found that, while Vietnam likely had some impact on his depressive disorder, it could not be determined the extent of contribution.  Thus, the Board finds that the VA medical opinion is based upon an accurate factual basis as the Veteran's descriptions of the onset of symptoms is not reliable but nevertheless reports a post-service onset.

The Board notes that there were VA medical records associated with the claims file after the most recent SSOC was issued.  The AOJ reviewed these records, as was noted in an August 2015 rating decision regarding separate issues on appeal.  As such, additional review by the AOJ is unnecessary.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the Veteran's claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304, 4.125.

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  In this case, the appeal was certified to the Board in August 2012, prior to the date the new rule came into effect.  As such, the September 2010 VA examination which utilized DSM-IV, is adequate for review in this appeal. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Pursuant to 38 C.F.R. § 3.304 (f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that during his service on the USS Hunterdon County LST 838 in Vietnam, he survived an attack, which later caused him to develop PTSD and depression.  In his June 2010 claim for service connection, the Veteran indicated that the ship was shelled while located on a river in Vietnam, resulting in two casualties and several wounded.  The Veteran contends that this tragedy has stuck with him, and caused difficulties in his personal and professional relationships.  He also screams and strikes things in his sleep, dislikes crowds and parades, and becomes nervous when people are around him in enclosed spaces such as lines, elevators, etc.

Service treatment records do not reveal any indication that the Veteran was diagnosed or treated for any acquired psychiatric disorder while in service.  There is also no lay history of psychiatric symptoms during service.  The Veteran's military personnel records do show that he served aboard the USS Hunterdon County.

Private medical records show that the Veteran sought treatment for his depression in 2000, and was prescribed antidepressants, which he continued to take for several years after.  His formal diagnosis was situational depression and depression (major and recurrent).  Records from April 2003 show that the Veteran reported having difficulties in his marriage, but that he did not have any suicidal thoughts or ideation.  In November 2007, the Veteran reported that he was no longer having problems with depression because his issues had been related to his marital problems, and he had since gotten divorced and remarried.  The Veteran expressed that he wanted to stop taking antidepressants.  In a May 2008 record, the Veteran's symptoms seemed to be under control, however he continued to take an antidepressant.

In an August 2010 statement, the Veteran described the attack on the USS Hunterdon County LST 838.  The Veteran reported that on September 12, 1968, the ship was ambushed and hit by rockets and rifle fire, and that two crew members were killed in the attack.  The Veteran's friend and fellow crew member who also served aboard the USS Hunterdon County, J.S., also submitted a statement describing the attack on the ship.  J.S. also reported that an ambush occurred on September 12, 1968, where 2 crewman were killed and 25 were injured.  The attack took place near Ben Tre, in South Vietnam, while the ship was stationed on the Ham Luong River.

The Veteran underwent a VA examination in September 2010.  During this examination, the Veteran reported difficulties he had in various personal relationships, including his relationship with his spouse.  The Veteran described the attack on the USS Hunterdon County, reporting that he stayed in the engine room during the attack, and later had to identify one of the soldiers who had been killed.  Although the Veteran reported being anxious, he denied experiencing intense fear, helplessness, or horror during the incident.  The Veteran reported that he had not had any intrusive memories of these events until the past year, at which time his Veteran's service officer asked him questions about his military service.  This prompted the Veteran to recall events he had not thought about in years.  The Veteran then stated that once or twice per week he experienced mild levels of distress due to recollection of the ambush event, but the examiner noted that he did not indicate intense psychological distress or physiological reactivity upon exposure to cues of combat.  The examiner noted that the Veteran's diminished interest in activities and detachment from others did not appear to have any association with his military service, and that his temper outbursts were similarly unrelated to service.  The examiner also noted that the Veteran described a prolonged delay between the onset of his symptoms and his military service.

The examiner found that the Veteran did not meet the criteria for diagnosis of PTSD.  Many of the symptoms the Veteran reported, onset several years after the Veteran's service.  The examiner did find that the Veteran met the criteria for depressive disorder, however the onset of symptoms related to his depression occurred approximately 10 years earlier when the Veteran was under significant work-related stress.  As such, the examiner concluded that the Veteran's depressive disorder was also unrelated to or the result of military stressors.

In October 2010, the Veteran's service in Vietnam was verified by VA.  In his August 2011 Notice of Disagreement, the Veteran reported that during the September 2010 VA examination, the examiner had restricted the exam to 2000 and onward, the year that the Veteran was diagnosed with depression.  The Veteran stated that he began experiencing difficulties a few years after his discharge from the military, and that he continues to have terrible nightmares.

In October 2011, the Veteran underwent a private psychosocial evaluation conducted by a psychologist.  The psychologist found that the Veteran likely had a depressive disorder, but that his symptoms were not consistent with PTSD.  The examiner noted that the Veteran's first signs of depression occurred approximately 4-5 years after service, although the Veteran was unhappy as a child and did have difficulties with his parents.  The psychologist found that although the Veteran's experiences in Vietnam likely did have an impact on him, it could not be determined to what extent those experiences may have contributed to his current mental health condition.  VA medical records from 2011-2014 continued to show that the Veteran was taking antidepressants to treat his symptoms of depression.

After reviewing the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is unwarranted.  The Veteran does not have a current diagnosis of PTSD, as was noted in the September 2010 VA examination and by the private examiner in October 2011.  The Veteran's own personal belief that he manifests PTSD is greatly outweighed by medical examiner opinions as they possess greater training and expertise than the Veteran in diagnosing PTSD according to DSM criteria.  See Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify)

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the September 2010 VA examination to have significant probative value because it is based on a clinical examination and a thorough review of the Veteran's social and medical history.  The VA examiner explicitly found no objective evidence of PTSD.  Furthermore, the other independent examination from October 2011, which similarly concluded that the Veteran's symptoms did not rise to the level of PTSD, was also based on a thorough review of the Veteran's history, thus bolstering the conclusion that a current diagnosis of PTSD has not been established in this case.

The record does reflect diagnoses of depression, major depression and dysthymia.  However, the most probative evidence establishes that the Veteran's depressive disorder did not manifest in service or is otherwise related to an event(s) in service.  A review of the relevant evidence, including service treatment records, does not show any indication that this disorder first manifested in service.  The earliest indication of any diagnosis for depression was in 2000, several decades after service, which does not tend to show an inservice onset.  Included in those records is a statement from the Veteran, attributing his depression to his marital troubles, and an assessment of situational depression.  

The September 2010 VA examination examiner noted that the Veteran's symptoms of depression onset about 10 years earlier, when the Veteran was under work related stress.  This examiner found that there appeared to be no association between the Veteran's depression and his military service.  The October 2011 private examination also noted that the first signs of the Veteran's depression appeared 4-5 years after service.  This examiner was unable to state within a reasonable doubt whether the Veteran's depression was related to service.  These opinions were based upon the Veteran's own report of symptomatology before, during and after service and are entitled to significant probative weight.  

The Board has also considered the Veteran's lay statements indicating that he began to experience difficulties after his discharge from service and that he continues to have nightmares.  However, while the Veteran is competent to describe symptoms which he has knowledge of, a diagnosis of PTSD or any other acquired psychiatric disorder not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the September 2010 VA examination is most probative in its finding that the Veteran does not have a current diagnosis of PTSD or any other acquired psychiatric disorder related to service.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible.  The Veteran has several times reported the onset of psychiatric symptoms "after" his service discharge, including his own private examiner reporting depressive symptoms 4 to 5 years after service.  Thus, his own reporting is inconsistent and reliable.  As he does not manifest a psychosis, any claim of persistent and/or recurrent symptoms since service would be insufficient to support an award of service connection based upon continuity alone.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

In sum, the most probative evidence shows that the Veteran does not have PTSD, and establishes that his diagnosed depressive disorder is not related to service.  After weighing all of the evidence, the Board finds the preponderance of the evidence is against the claim and there is no doubt.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


